Title: From George Washington to Thomas Sim Lee, 16 October 1793
From: Washington, George
To: Lee, Thomas Sim


          
            Sir,
            George town 16th October 1793.
          
          I have received your Excellency’s Letter of the 11 instant.
          When the British Vice-Consul at Baltimore exhibits all his proofs respecting the
            capture of the Brigantine Coningham, a better judgment can be formed
            than at present, whether this act is an infraction of neutrality. In doing this he ought
            to make no delay; because there can be no decision before the evidence on both sides is
            heard.
          Three miles will, if I recollect rightly, bring the Coningham within the rule of some
            decisions, but the extent of the Territorial jurisdiction at Sea,
            has not yet been fixed, on account of some difficulties which occur in not being able to
            ascertain with precision what the general practice of Nations in this case has been. With very great esteem I am, Sir, Your Excellency’s mot
            Obt Servt
          
            Go: Washington
          
        